In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 20-2641
ERIC HODKIEWICZ,
                                                Petitioner-Appellant,
                                 v.

CHRIS BUESGEN, Warden,
                                               Respondent-Appellee.
                     ____________________

         Appeal from the United States District Court for the
                   Eastern District of Wisconsin.
          No. 18-CV-900 — Nancy Joseph, Magistrate Judge.
                     ____________________

      ARGUED APRIL 15, 2021 — DECIDED MAY 21, 2021
                ____________________

   Before KANNE, ROVNER, and HAMILTON, Circuit Judges.
    KANNE, Circuit Judge. A Wisconsin jury found that Peti-
tioner Eric Hodkiewicz stalked, harassed, and assaulted his
wife and convicted him of nine oﬀenses. Hodkiewicz chal-
lenged his conviction and sentence in state court, arguing
(among other things) that he received ineﬀective assistance of
counsel. The Wisconsin Court of Appeals rejected his argu-
ment, and the federal district court then denied habeas relief.
2                                                         No. 20-2641

   We, like the district court, conclude that the Wisconsin
Court of Appeals reasonably determined that Hodkiewicz
cannot show prejudice arising from his counsel’s alleged er-
rors. We therefore aﬃrm.
                          I. BACKGROUND
   Eric Hodkiewicz stood trial in March 2014 on nine charges
ranging from unlawful use of a telephone to strangulation
and suﬀocation. 1 Trial established the following.
    In May 2010, Hodkiewicz’s wife, S.P., reported to the po-
lice that Hodkiewicz was abusing her. She was eight months
pregnant at the time. He denied the allegations but admitted
that he had grabbed S.P.’s wrists and pulled her around. S.P.
told Hodkiewicz to move out of the house, and Hodkiewicz
ﬁled for divorce on May 24. Hodkiewicz returned a few days
later and, S.P. claimed, assaulted her in the bathroom. She was
admitted to the emergency room for her injuries, while Hod-
kiewicz denied having any contact with S.P. that day.
   On May 28, S.P. gave birth to their son, J. She permitted
Hodkiewicz to see J. periodically over the next few months,
but when he attempted to visit on August 9, 2010, S.P. said it
was not “a good time.” Hodkiewicz got “angry and upset.”


    1 Count 1 alleged stalking; Count 2 alleged unlawful use of a tele-
phone as a domestic abuse repeater; Count 3 alleged disorderly conduct
as a domestic abuse repeater; Count 4 alleged criminal damage to prop-
erty as a domestic abuse repeater; Count 5 alleged burglary of a building
or dwelling; Count 6 alleged substantial battery—domestic abuse, as a do-
mestic abuse repeater; Count 7 alleged strangulation and suffocation—do-
mestic abuse, as a domestic abuse repeater; Count 8 alleged disorderly
conduct—domestic abuse, as a domestic abuse repeater; and Count 9 al-
leged bail jumping.
No. 20-2641                                                 3

   Shortly afterward, S.P. noticed that her above-ground pool
had been slashed—and from that point on, her life became the
stuﬀ of nightmares. She found a dead rabbit on her doorstep.
She found the word “bitch” scratched into her car, and garden
shears and meat forks were stabbed into the seats. She discov-
ered antifreeze in her dog’s dish and the body of a stray cat
hanging from a tree outside her home. Her mailbox was
stuﬀed with another cat (this one alive) and ominous notes
bearing messages like “u r dun.” A “pretty big pile of animal
guts” turned up on her driveway. Her dog went missing and
then reappeared forty miles away.
   Worse yet, S.P. was attacked while alone in her garage on
December 9, 2011. She testiﬁed that she was hit on the head
from behind and then struck or kicked on the ﬂoor. She didn’t
see her assailant but testiﬁed to hearing Hodkiewicz say she
was crazy and that she should not have custody of J. Again,
she went to the emergency room.
    Hodkiewicz denied involvement in any of the above inci-
dents, and little evidence implicated him other than S.P.’s
word. In fact, Hodkiewicz had J. the night S.P. was attacked,
and his neighbor, Kyle Thorson, testiﬁed that he was with
Hodkiewicz for part of the evening. Speciﬁcally, Thorson tes-
tiﬁed that he heard Hodkiewicz’s garage door open between
7:30 and 8:00 p.m. that night; went over to Hodkiewicz’s gar-
age between 8:00 and 8:30 p.m.; and talked with him for about
sixty or ninety minutes. Police detective Wade Wudtke testi-
ﬁed, however, that when he interviewed Hodkiewicz about
his whereabouts on that night, Hodkiewicz made no mention
of being with Thorson.
   S.P. moved in with her parents in March 2012. Then, over
the next few months, S.P. received 146 calls and occasional
4                                                 No. 20-2641

harassing text messages from a restricted or unknown num-
ber. When S.P. began answering the calls to ﬁgure out who
was making them, she testiﬁed to recognizing Hodkiewicz’s
voice on the line, making insults—“you’re a stupid bitch” and
the like. The text messages said such things as, “U need 2 shut
ur fat mouth wile u can think ur winning try me bitch.”
     Police investigator Mark Hendzel testiﬁed that the calls
and texts were traced to a “TracFone,” a prepaid cell phone
with unreliable subscriber information often used by those
seeking to avoid detection. The phone number used to acti-
vate the TracFone belonged to the company that Hodkiewicz
worked for. Hodkiewicz again denied involvement and
pointed out that he was in temporary custody at the county
jail on May 12, 2012—the day the TracFone was activated—
and on dates when seventeen calls from it were made. Hen-
dzel testiﬁed, though, that “technical support with TracFone”
told him that a TracFone could be activated remotely. He also
testiﬁed that he had “received information” that Hodkiewicz
had relatives working at the jail who were suspected of giving
him “special privileges,” including access to phones.
    In July 2012, S.P. moved into a new apartment and contin-
ued to ﬁeld harassing calls and report them to the police. On
August 6, she found ﬂowers at her door. She thought they had
been misplaced because she had not told anyone where her
new apartment was except for her parents and Jed Reinke, the
father of her older son. But then she received a phone call on
August 10 from someone who asked, “Did you get them?”
She didn’t respond; the caller laughed and said, “you did.”
Again, S.P. claimed to recognize Hodkiewicz’s voice, but
Hodkiewicz denied leaving her ﬂowers or calling her that
day. S.P.’s cell-phone records showed that the only calls she
No. 20-2641                                                   5

received at the relevant time were from Reinke—but Hendzel
testiﬁed that S.P. said she received the call on her work phone.
    The harassment continued: more ﬂowers mysteriously ap-
peared on S.P.’s second-ﬂoor balcony, more damage was in-
ﬂicted on her car. By May 2013, Hodkiewicz was charged with
stalking, placed on probation, and told to have no contact
with S.P.
   But things didn’t end there. During the night of July 1–2,
2013, S.P. walked into her bathroom and was suddenly
choked from behind with some sort of rubber tube. Although
she admitted that things were “fuzzy” because she had taken
Percocet, she testiﬁed to seeing Hodkiewicz in the mirror be-
fore she lost consciousness. Hodkiewicz yet again denied
committing the assault and said that he was at his parents’
house with J. that night.
    In addition to the above evidence, Hendzel testiﬁed that
Hodkiewicz admitted to joking to coworkers that he would
be better oﬀ if S.P. were “underground.” Speciﬁcally, when
asked if Hodkiewicz “indicated that he would be better oﬀ if
[S.P.] were underground,” Hendzel replied, “He stated that
he may have said that to coworkers.” And when asked, “It
wasn’t that other people said it and he heard it. It was that he
said it?” Hendzel replied, “Correct.” Hendzel also testiﬁed
that Hodkiewicz originally denied making the statement be-
fore admitting to saying it as a joke.
    In the end, the jury convicted Hodkiewicz on all counts,
and the court sentenced him to eight years’ imprisonment and
thirteen years’ extended supervision. Afterward, Hodkiewicz
ﬁled postconviction motions in which he raised due-process,
right-to-confrontation, and ineﬀective-assistance claims. The
6                                                    No. 20-2641

Wisconsin trial court denied the motions on January 29, 2016,
holding (among other things) that Hodkiewicz failed to prove
that his trial attorney was ineﬀective in any respect.
    Hodkiewicz appealed, and in a thorough opinion, the Wis-
consin Court of Appeals reversed his convictions on Counts 2
and 3 (unlawful use of a telephone and disorderly conduct)
“because his trial attorney was ineﬀective by failing to object
to hearsay testimony that S.P. received [the August 10, 2012]
phone call on her work phone.” The court aﬃrmed his re-
maining convictions, however, and the Wisconsin Supreme
Court denied review.
    Hodkiewicz then petitioned the federal district court for a
writ of habeas corpus. The district court denied habeas relief
and granted Hodkiewicz a certiﬁcate of appealability, but
only with respect to his ineﬀective-assistance claim; his other
claims were procedurally defaulted. We denied Hodkiewicz’s
request to expand the certiﬁcate of appealability. Thus—de-
spite his obvious attempts to sneak his various other argu-
ments into this appeal—we address only Hodkiewicz’s inef-
fective-assistance claim.
                          II. ANALYSIS
    We review the decision of the district court de novo.
Schmidt v. Foster, 911 F.3d 469, 476 (7th Cir. 2018) (citing Free-
man v. Pierce, 878 F.3d 580, 585 (7th Cir. 2017)). But because
the Wisconsin Court of Appeals addressed the merits of Hod-
kiewicz’s claim of ineﬀective assistance of counsel, we apply
to that decision the deferential standard of review set forth in
the Antiterrorism and Eﬀective Death Penalty Act of 1996
(“AEDPA”), 28 U.S.C. § 2254(d)(1). Id. Under AEDPA, Hodkie-
wicz must show that the decision of the Wisconsin Court of
No. 20-2641                                                    7

Appeals “(1) ‘was contrary to, or involved an unreasonable
application of, clearly established Federal law, as determined
by the Supreme Court of the United States;’ or (2) ‘was based
on an unreasonable determination of the facts in light of the
evidence presented in the State court proceeding.’” Id. at 476–
77 (quoting 28 U.S.C. § 2254(d)).
    The Supreme Court has gone to great lengths to explain
just how “diﬃcult to meet” this standard is. Harrington v.
Richter, 562 U.S. 86, 102 (2011). We “simply review[] the spe-
ciﬁc reasons given by the state court and defer[] to those rea-
sons if they are reasonable.” Wilson v. Sellers, 138 S. Ct. 1188,
1192 (2018). Put another way, Hodkiewicz must show that the
state court’s decision was “so erroneous that ‘there is no pos-
sibility fairminded jurists could disagree that the state court’s
decision conﬂicts with [the Supreme] Court’s precedents.’”
Nevada v. Jackson, 569 U.S. 505, 508–09 (2013) (quoting Harring-
ton, 562 U.S. at 102).
    Hodkiewicz argues that the Wisconsin Court of Appeals
unreasonably applied Strickland v. Washington, 466 U.S. 668
(1984), when ruling on his ineﬀective-assistance claim. To suc-
ceed under Strickland, Hodkiewicz must show that (1) his
counsel’s performance fell below “an objective standard of
reasonableness” (the deﬁcient-performance prong) and
(2) “there is a reasonable probability that, but for counsel’s
unprofessional errors, the result of the proceeding would
have been diﬀerent” (the prejudice prong). Id. at 688, 694. “A
reasonable probability is a probability suﬃcient to undermine
conﬁdence in the outcome.” Id. at 694.
    “The deferential nature of the Strickland standard, com-
bined with the deference owed state-court decisions under
§ 2254(d), means that our review is ‘doubly deferential.’”
8                                                            No. 20-2641

Bryant v. Brown, 873 F.3d 988, 996 (7th Cir. 2017) (quoting
Hinesley v. Knight, 837 F.3d 721, 732 (7th Cir. 2016)). And be-
cause “[t]he Strickland standard is a general one, … the range
of reasonable applications is substantial.” Harrington, 562 U.S.
at 105 (citing Knowles v. Mirzayance, 556 U.S. 111, 123 (2009)). 2
    Hodkiewicz contends that his attorney was ineﬀective in
failing to:
    1. Object to Hendzel’s hearsay testimony that “technical
       support with TracFone” told him a TracFone can be ac-
       tivated with a “secondary” telephone number—i.e., ac-
       tivated remotely;
    2. Object to Hendzel’s hearsay testimony that he had “re-
       ceived information” that Hodkiewicz had relatives
       working at the jail suspected of providing him with
       “special privileges,” including “getting out of his jail
       cell and having access to phones”;
    3. Object to or rebut Hendzel’s hearsay testimony that
       S.P. said she received the August 10, 2012 call “on her
       work phone”;


    2 Hodkiewicz argues for de novo review of the Wisconsin Court of Ap-

peals’s decision on the basis that the court employed the wrong prejudice
standard. See Thomas v. Clements, 789 F.3d 760, 767 (7th Cir. 2015) (review-
ing de novo where the state court erroneously applied a “would have led to
a diﬀerent result” prejudice standard). We disagree. The court recited, in
full, the correct standard from Strickland and applied that standard
throughout its opinion. To the extent the court ever strayed from that lan-
guage, “it is more likely that the court stated its conclusion imprecisely
than that it applied a diﬀerent standard.” Stanley v. Bartley, 465 F.3d 810,
813 (7th Cir. 2006). “We therefore evaluate the state appellate court deci-
sion under the deferential standard set forth in AEDPA.” Sussman v. Jen-
kins, 636 F.3d 329, 360 (7th Cir. 2011).
No. 20-2641                                                  9

   4. Rebut Hendzel’s “false” testimony that Hodkiewicz
      personally admitted to joking that he would be better
      oﬀ if S.P. were “underground”; and
   5. Rebut Wudtke’s “misleading” testimony oﬀered to un-
      dermine Hodkiewicz’s alibi witness, Thorson.
   The Wisconsin Court of Appeals held that these alleged
errors, even if instances of deﬁcient performance under Strick-
land, did not individually or cumulatively prejudice Hodkie-
wicz. As we now explain, this was a reasonable conclusion.
    First, with respect to the testimony about how a TracFone
can be activated, the Wisconsin Court of Appeals focused on
the “strong evidence connecting Hodkiewicz to the harassing
phone calls made to S.P.” and concluded that, “even without
Hendzel’s testimony, the jury could have reasonably inferred
that Hodkiewicz had a coworker activate the TracFone for
him.” That evidence included the facts that (1) the TracFone
made no calls to anyone other than S.P.; (2) S.P. testiﬁed to
recognizing Hodkiewicz’s voice; (3) the two were in the midst
of a contentious divorce and child-custody battle and “there
was no evidence presented to indicate that anyone other than
Hodkiewicz had a motive to harass S.P.”; and (4) Hodkie-
wicz’s employer allowed its employees to use its telephone
while at work. “Under these circumstances,” the court con-
cluded, “it is not reasonably probable the result of Hodkie-
wicz’s trial would have been diﬀerent had his trial counsel
objected to Hendzel’s testimony” about what he had heard
from TracFone personnel.
    This was an eminently reasonable application of Strick-
land, and we agree with the district court’s conclusion that
“[t]he prosecution portrayed Hodkiewicz as a careful
10                                                No. 20-2641

manipulator who skillfully evaded detection, and the jury ev-
idently believed it. It seems unlikely, then, that uncertainty
about how Hodkiewicz activated a TracFone from jail would
have planted serious doubt in the jury’s mind that Hodkie-
wicz used the TracFone to harass S.P.”
    Second, regarding the testimony about Hodkiewicz re-
ceiving “special privileges” in jail, the Court of Appeals
pointed to the defense’s cross-examination of Hendzel, dur-
ing which he admitted that it would have been a “criminal
act” for any jail employee to provide Hodkiewicz with special
treatment; that he had not investigated whether Hodkiewicz
had received special treatment; and that he had no personal
knowledge of whether Hodkiewicz accessed a phone in jail.
Hodkiewicz, for his part, denied that he had phone access,
and his lawyer emphasized the lack of evidence about such
special privileges in closing argument. Thus, the court reason-
ably determined that “Hodkiewicz signiﬁcantly undermined
Hendzel’s testimony that Hodkiewicz received special privi-
leges, including phone access, while in jail,” and an added
hearsay objection is not reasonably probable to have some-
how tipped the scales toward a diﬀerent result.
   In addition, the Court of Appeals noted that none of the
charges against Hodkiewicz hinged on a ﬁnding that he per-
sonally activated the TracFone or placed the seventeen calls
made while he was in custody. Count 1 and “Counts 4
through 9 were unrelated to any phone calls S.P. received,”
and Counts 2 and 3 concerned the ﬂowers left at S.P.’s apart-
ment and the call made on August 10, 2012, when Hodkiewicz
was not in custody. So it is not reasonably probable that the
jury’s verdict on any of these counts would have been diﬀer-
ent had counsel objected to the “special privileges” hearsay.
No. 20-2641                                                     11

    Third, the Court of Appeals determined that counsel’s fail-
ure to object to or rebut Hendzel’s testimony that S.P. said she
received the August 10, 2012 call “on her work phone” did not
cause prejudice with respect to the Counts 1 and Counts 4
through 9—the counts at issue in this appeal—because “none
[of those charges] required proof that Hodkiewicz placed the
August 10, 2012 call to S.P.” Hodkiewicz now argues that that
conclusion was unreasonable because, if counsel had rebutted
Hendzel’s testimony, it would have undermined S.P.’s claim
that she recognized Hodkiewicz’s voice on the other calls she
received, too—and therefore shattered her credibility.
    This argument appears to have been forfeited. The Court
of Appeals noted that “Hodkiewicz does not dispute the
State’s assertion that counsel’s error in failing to object to Hen-
dzel’s testimony regarding the August 10 call did not aﬀect
the jury’s verdicts on Count 1 and Counts 4 through 9.” As we
have explained, “[i]f a petitioner fails to raise an issue in state
court proceedings, he cannot raise it for the ﬁrst time in a fed-
eral habeas corpus petition.” Sotelo v. Ind. State Prison, 850
F.2d 1244, 1252 (7th Cir. 1988) (citing Washington v. Lane, 840
F.2d 443, 445 (7th Cir. 1988)).
    In any event, we agree with the district court that Hodkie-
wicz’s argument is unpersuasive. As that court explained, the
jury heard from thirty-ﬁve witnesses—the defendant, the vic-
tim, medical professionals, a domestic violence counselor,
probation oﬃcers, and others—and had ample evidence on
which to base a determination of S.P.’s credibility. Therefore,
“it was reasonable for the court of appeals to conclude
that … there is not a reasonable likelihood that counsel’s ob-
jection to this one piece of testimony would have so changed
12                                                 No. 20-2641

the jury’s credibility determination that they would have ac-
quitted Hodkiewicz on [these] counts.”
    Fourth, the Court of Appeals determined that counsel’s
failure to rebut Hendzel’s “false” testimony that Hodkiewicz
personally admitted to joking that he would be better oﬀ with
S.P. “underground” did not cause prejudice.
   We need not take any position on whether this testimony
was false because we conclude, like the district court, that the
Court of Appeals reasonably determined that counsel’s al-
leged error did not cause prejudice. Whether Hodkiewicz
himself made the statement in jest or—as Hodkiewicz con-
tends—his coworkers made the statement in jest ultimately
would have made little diﬀerence considering the evidence as
a whole. The jury was faced with testimony that Hodkiewicz
brutally strangled S.P. in her home, for example, and the evi-
dence of their divorce and custody dispute provided clear
motive. It is not reasonably probable that the jury would have
rendered a diﬀerent verdict had it learned that Hodkiewicz
did not actually make the joke that Hendzel attributed to him.
    Fifth, the Court of Appeals determined that counsel’s fail-
ure to rebut Wudtke’s “misleading” testimony undermining
Hodkiewicz’s alibi witness, Thorson, was not prejudicial.
Hodkiewicz contends that his lawyer should have introduced
or relied on prior statements that he and Thorson gave to the
police a few days after the incident, which supposedly con-
ﬁrmed that Thorson was with Hodkiewicz on December 9.
Speciﬁcally, Hodkiewicz told police (not Wudtke) that “Kyle
Thorson had observed me in my garage. Kyle text messaged
me earlier in the night [and] came over later.” And Thorson
told police (not Wudtke) that he “observed the exterior lights
on” at Hodkiewicz’s home between 7:00 and 7:30 p.m.;
No. 20-2641                                                  13

“observed the light on” in Hodkiewicz’s garage at about 9:00
p.m., and “went over to visit” Hodkiewicz at about 10:00 p.m.
    The Court of Appeals was not persuaded and concluded
that “[i]t is not reasonably probable the result of Hodkiewicz’s
trial would have been diﬀerent had his trial attorney intro-
duced these statements, which do not provide anything re-
motely resembling an ironclad alibi.” Even if these prior state-
ments were used at trial, the jury reasonably could have con-
cluded that Hodkiewicz left his home between 7:00 and 7:30
p.m. (when Thorson saw his exterior lights turn on) and re-
turned around 9:00 p.m. (when Thorson saw his garage light
turn on). That leaves at least a one-and-a-half-hour window
during which Thorson did not have eyes on Hodkiewicz and
in which Hodkiewicz could have committed the assault.
    What’s more, the defense’s use of these prior statements
would have impeached Thorson’s trial testimony that he went
over to speak with Hodkiewicz at around 8:00 or 8:30 p.m. It
is therefore not reasonably probable that the jury would have
reached a diﬀerent result on any of the charges had the de-
fense introduced these prior statements and discredited its
own alibi witness in the process.
   Thus was the Court of Appeals’s analysis, and we ﬁnd it a
reasonable application of Strickland.
    Finally, Hodkiewicz’s last argument is that even if none of
the above purported errors was prejudicial in isolation, coun-
sel’s performance was prejudicially deﬁcient when one con-
siders their cumulative eﬀect.
   To be sure, “[w]e previously have pointed out that preju-
dice may be based on the cumulative eﬀect of multiple er-
rors.” Hough v. Anderson, 272 F.3d 878, 891 n.3 (7th Cir. 2001).
14                                                   No. 20-2641

But the Court of Appeals rejected this argument, concluding
that the asserted errors, “whether considered individually or
together, do not convince us [that Hodkiewicz] is entitled to a
new trial on the remaining seven counts.”
    We, like the district court, think this conclusion was “one
of several equally plausible outcomes.” Hall v. Washington, 106
F.3d 742, 749 (7th Cir. 1997). While the trial ultimately came
down to a contest of credibility, as the district court explained,
“the evidence of credibility was voluminous,” and the jury is
not reasonably probable to have reached a diﬀerent verdict
“[e]ven if counsel might have somewhat undermined S.P.’s
credibility or the state’s case by doing everything Hodkiewicz
suggests he should have.” Thus, “[e]ven when viewed cumu-
latively, the alleged errors in the defense attorney’s perfor-
mance did not so inﬂuence the proceedings to suggest that
‘but for the counsel’s unprofessional errors, the result of the
proceeding would have been diﬀerent.’” United States v. Jack-
son, 983 F.2d 757, 762 (7th Cir. 1993) (quoting Strickland, 466
U.S. at 694).
    Ultimately, even if the jury conceivably could have decided
diﬀerently if counsel performed as Hodkiewicz wishes he
had, “[t]he likelihood of a diﬀerent result must be substantial,
not just conceivable.” Harrington, 562 U.S. at 112. Fairminded
jurists could agree with the Wisconsin Court of Appeals that,
given all the evidence presented at trial, Hodkiewicz failed to
meet this standard.
                       III. CONCLUSION
    We AFFIRM the district court’s denial of Hodkiewicz’s pe-
tition for a writ of habeas corpus.